 DIT-MCO, INC.269ing a period when a union was conducting a campaign to unionize management'semployees.Under all of the circumstances of this case,the interrogation indulgedin reasonably tends to restrain and interfere with the rights guaranteed by Section7 of the Act.I agree and subscribe to the rationale explicated by Trial ExaminerA. Norman Somers dealing with interrogation in his Intermediate Report ofGeneralIndustries,Inc.(121 NLRB 1608),and the rationale of Trial Examiner John F.Funke in his Intermediate Report ofPetroleum Carrier Corporation of Tampa, Inc.,126 NLRB 1031.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent,set forth in section III, above,occurring in con-nection with the operations of the Respondent,described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirmativeaction which will effectuate the purposes of the Act.Upon the basis of the above findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.Retail ClerksInternational Association,AFL-CIO, LocalNo.1549,is a labororganization within the meaning of Section2(5) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rightsguaranteed by Section7 of the Act,as above found,the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (1) of the Act.[Recommendations omitted from publication.]Dit-Mco,Inc.andDistrict Lodge 71,International Associationof Machinists,AFL-CIO.Case No. 17-CA-1441. April 19,1960DECISION AND ORDEROn November 25, 1959, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices in violation of Section 8(a) (1) and (3) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter,Respondent filed exceptions to theIntermediate Report, and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthe following decision and order.127 NLRB No. 44. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We agree with the Trial Examiner's conclusion that Respondent,through its production manager, Howard Beardsley, engaged in cer-tain unlawful acts of interrogation and threats, and created theimpression of surveillance, as described more fully in the IntermediateReport.Accordingly, we find that Respondent independently vio-lated Section 8(a) (1), as alleged.'_2.We do not agree with the Trial Examiner's conclusion thatRespondent violated Section 8(a) (3) by its discharge of employeeVerle Jordison on April 30, 1959.Jordison was referred to Respondent by an employment agency inFebruary 1959 for the position of shipping clerk.At his initial inter-view with Production Manager Beardsley, Jordison expressed re-luctance to accept the position at less than $2 an hour.However,Respondent offered only $1.65 an hour, and Jordison hesitated accept-ing until Saturday evening, February 28, when the employment agencyadvised him it was planning to refer another applicant for the job.Jordison reported to work the following Monday, March 2, and washired by Beardsley subject to "a probationary period prior to thefinal acceptance."Thereafter, on April 30, 1959, the end of Jordison's probationaryperiod, Beardsley asked Respondent's vice president, William Garmon,for permission to discharge Jordison.Beardsley informed Garmonthat Jordison was dissatisfied with his rate of pay, and that he,Beardsley, was dissatisfied with Jordison's work.Garmon gaveBeardsley permission to discharge Jordison.One of Beardsley'sassistants,Bible, informed Jordison of his discharge on April 30,citing Jordison's unsatisfactory work record, and his dissatisfactionwith his wages.2On the basis of his analysis of the record, the Trial Examinerrefused to accept Respondent's alleged reasons for dischargingJordison, and found, instead, that Jordison was discriminatorily dis-charged by Respondent to discourage his activities on behalf ofDistrict Lodge 71, International Association of Machinists, AFL-CIO.The Trial Examiner cited specifically Beardsley's coercive remarks toemployees, including Jordison, hereinabove found to constitute vio-lations of Section 8(a) (1), and found Respondent's reasons offered insupport of the discharge to be "vague, general, and unsupported byany documentary evidence."We disagree with the Trial Examiner's analysis of the recordevidence.As stated in the Intermediate Report, Jordison was ques-tioned by Beardsley on April 28, 1959, about his union sympathies.1In regard to Beardsley's remarks to the leadladies on May 1, overheard by employeeLilico, seeFord Radio d Mica Corporation,115 NLRB 1046, 10472 Unlike the Trial Examiner, we find nothing unusual or "summary" about Bible's dis-charge of Jordison.According to Jordison's own testimony, Bible stated he was cus-tomaiily given the job of informing employees of their discharge. DIT-MCO, INC.271The previous day Jordison had attended a meeting of the ChargingParty, along with several other employees of the Respondent.3However, Jordison denied on this occasion Beardsley's allegation thatlie had been talking extensively to other employees about the Union,and the record discloses that Jordison's union activities were, in fact,modest.During this conversation with Beardsley on April 28,Jordison reiterated his contention that he should be paid $2 per hour.The Respondent introduced testimony of three witnesses in supportof its contention that Jordison was discharged for reasons not relatedto his union activities.4Beardsley, whose employment with Re-spondent had terminated prior to the hearing, testified that Jordisonmade frequent errors, most of which were referred back to him forcorrection.Beardsley cited one instance, in particular, whereinJordison had permitted the wrong expressman to pick up a shipment,but indicated that most of Jordison's mistakes were of the smaller,recurring variety.Beardsley also stated that Jordison had beenobserved wandering around the plant, rather than assisting in thestoreroom as instructed.Albert Kerns, the former shipping clerk, had continued in Re-spondent's employ in another capacity, and was instructed to assistJordison in learning his position.Kerns was thus able to observethe manner in which Jordison performed his duties.Kerns testifiedthat Jordison made errors in paperwork, and confirmed Beardsley'stestimony that Jordison had not assisted in the storeroom as directed.Donald Cairns, Respondent's supervisor in charge of test-out andquality control, testified that Jordison's work was such that Respond-ent's inspectors were required to spend more time in the shippingdepartment than formerly, helping Jordison pack crates properly.Cairns stated he reported this fact to Beardsley on two occasions.Cairns also told Beardsley that Jordison had been observed standingaround when he could have been assisting in the storeroom.A weekor so prior to Jordison's discharge, Cairns was asked by Beardsleyfor a report on Jordison's work, and the aforementioned matters werediscussed.As heretofore related, Jordison was discharged on April 30, at theend of his probationary period. In view of the evidence substantiat-ing the Respondent's ground for terminating Jordison as a proba-tionary employee, i.e., that his work was not satisfactory, and he wasin addition dissatisfied with his pay, we are unable to agree with theTrial Examiner's conclusion that Jordison was discharged for dis-criminatory reasons.In our opinion, the General Counsel has notsustained the burden of proving discriminatory motivation for Jordi-3 Respondent's employees were not represented by any labor organization for collective-bargaining purposes4Much of this evidence, as related herein, is not mentioned in the Intermediate Report. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDson's discharge.'We shall, accordingly, dismiss this allegation of thecomplaint.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Dit-Mco, Inc., Kansas City, Missouri, its officers, representatives,agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees as to their membership in, oractivities on behalf of, District Lodge 71, International Associationof Machinists, AFL-CIO, or any other labor organization in a mannerconstituting interference, restraint, or coercion in violation of Sec-tion 8(a) (1).(b)Threatening reprisals against its employees because of theirunion sympathies and activities.(c)Creating the impression among employees that their unionactivities are under surveillance.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteed bySection 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Kansas City, Missouri, copies of the noticeattached hereto marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the Seventeenth Region, shall,after being duly signed by the Respondent's representatives, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Seventeenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that Respondent discriminatorily dis-charged employee Verle Jordison on April 30, 1959, in violation ofSection 8(a) (3) of the Act.MEMBERS BEAN and FANNING took no part in the consideration ofthe above Decision and Order.5 SeeHoward Aero, Inc,119 NLRB 1531, 1534-1537.° In the event that this Oider is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Ordei" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." DIT-MCO, INC.APPENDIXNOTICE TO ALL EMPLOYEES273Pursuant to it Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees as to their membership-in oractivities on behalf of District Lodge 71, InternationalAssociation of Machinists, AFL-CIO, or any other labor or-ganization, in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (L)WE WILL NOT threaten reprisals against our employees becauseof their union sympathies and activities.WE WILL NOT create the impression among our employees thattheir union activities are under surveillance.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightsguaranteed by Section 7 of the Act.DIT-Mco., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed and served, a complaint and notice of hearing thereonhaving been issued and served by the General Counsel of the National Labor Rela-tions Board, and an answer having been filed by the above-named Respondent, ahearing involving allegations of unfair labor practices in violation of Section 8(a) (1)and (3)of the NationalLaborRelations Act, as amended(61 Stat. 136), was heldinKansas City,Missouri,on October 19, 1959, before the duly designated TrialExaminer.All parties were represented and were afforded full opportunity to be heard, toexamine and cross-examine witnesses,to introduce evidence pertinent to the issues,to argue orally,and to file briefs.Oral argument was waived.Briefs have beenreceived from the Respondent and General Counsel.In accordance with a stipulation of the parties, dated November 2, 1959, herewithmade a part of the record, the transcript is hereby ordered corrected.Upon the entire record thus made,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDit-Mco, Inc., is a Missouri corporation with its principal office and place ofbusiness in Kansas City, Missouri,where it engages in the manufacture and assemblyof electronic equipment. It annually sells, ships,and installs electronic equipmentvalued at more than$50,000 outside the State of MissouriThe Respondent is engaged in commerce within the meaning of the Act.560940-61-vol.127--19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDDistrict Lodge 71, International Association of Machinists,AFL-CIO,isa labororganization admitting to membership employees of the Respondent.HI. THE UNFAIR LABOR PRACTICESA. Settingand issuesThe nub of this case is the discharge of shipping clerk Verle E. Jordison on April30, 1959.General Counsel alleges that he was dismissed in order to discouragemembership in the Charging Union which, as undisputed evidence shows, hadbegun organizing the Respondent's employees shortly before the dismissal.TheRespondent denies this allegation of motive, and through certain witnesses claimsthat Jordison was discharged for cause.Other contemporaneous events, as to which the evidence adduced by GeneralCounsel is uncontradicted, are urged by him as not only establishing circumstancesrevealing the true motive causing Jordison's dismissal but also providing a basisfor his claims of separate and independent acts of interference, restraint, andcoercion.Such events include interrogation, threats of reprisal, and implied if notactual surveillance.Since such events are relevant to both the 8(a) (3) and 8(a) (1)allegations, they will be discussed together in the section next below.B. The discharge of JordisonJordison was both hired and fired by Production Manager Howard L. Beardsley,apparently the Respondent's top management official in its operating division.Beardsley was subordinate only to one of the executives, Vice President WilliamGarmon.His own testimony establishes that he alone was responsible for thedischarge at issue.The following facts, based upon undisputed evidence, plainly reveal Beardsley'santiunion hostility, both before and after his discharge of Jordison.(a)Although it does not appear from the record that any specific labor organiza-tion was seeking to organize the Respondent's employees at that time, in December1958 Beardsley called three leadgirls (who, counsel for the Respondent contends,were representatives of management) and instructed them to let him know if theyheard anything about a union in the plant.(b)At least one of the leadgirls, Eleanore L. Butcher, attended what appears tohave been the first organizational meeting held by the Charging Union, near theplant, onApril 27.The next day Beardsley asked Butcher and others, according toButcher's testimony, "how many was there, and if we'd signed any union cards."He further asked Butcher as to whether or not a specific female employee, Fentiman,had signed, stating that he had heard from other sources that she had.ButcherreportedBeardsley's remarks to Fentiman.Later the same day Beardsleyapproached and asked her "to find out for him who all had signed union cardsand tell him who had signed them."He added that if he found out "they wouldn'tbe working for the company a year from then."(c) Jordison, who had been newly hired as shipping clerk early in March 1959,also attended the first union meeting.The next day, April 28, Beardsley calledhim aside and asked him how he felt about the "union getting in there." Jordisontold him candidly that he was "for it," and that he had been a "union man" most ofhis life.The manager declared that the Union could do the employees no good.Jordison countered by saying that he thought the employees were underpaid, belowthe average pay in Kansas CityBeardsley said that "If you think the union couldcome in here and get you $2 an hour, you're badly mistakenWe'd close downfirst."Jordison then asked the manager why he had "picked" him out of theemployees to query.Beardsley replied that he had heard he was a "strong unionman" and had been "talking around," adding that he "knew what a strong unionman could do in the place." Jordison then asked him if he wanted him to quit, orif he was going to be fired. Beardsley replied in the negative to both questions.(d) Two days later, on April 30, Jordison was summarily dischargedHe wasinformed of his discharge by Beardsley's assistant, one Bible, who called the employeeto Beardsley's office at the end of the day's work and told him, according to Jordison'sundisputed testimony, that he was "the hatchet man around Dit-Mco" and had thejob of letting him go. Jordison asked why. Bible replied that he had make a mis-take a month or so before and also that he was "unhappy" in not getting $2 an hour.(e)On May 1, the day after Jordison's discharge, Beardsley asked the three lead-girls, in the presence and hearing of employees on the nearby assemblyline, ifthey had found out "who signedunioncards," and told them that anyone who had DIT-MCO, INC.275signed a card"wouldn't be working there a year from then."He further told themthat"wages would be lowered"if the Union got in.The Respondent offered no testimony or other evidence to rebut the testimony ofJordison, the leadgirls, and an employee, upon which the foregoing findings are based.The Respondent apparently relies upon the testimony of Beardsley and the vicepresident as to their claimed reasons for dismissing Jordison.The Trial Examinerisof the opinion that their testimony, which on certain points is not only mutuallyinconsistent but vague, general, and unsupported by any documentary evidenceclearlywithin the Company'spossession if it existed,is insufficient to meet andoverweigh the strong and, in effect, unchallengedprima faciecase established byGeneral Counsel.Scant reliance can be placedby the TrialExaminer upon the Respondent's claimsas to Jordison's dismissal for the following reasons:(a)Beardsley testified that the vice president"made the decision"to fire Jordisonand instructed him: "'Discharge that man.' "Garmon, however, testified: "Mr.Beardsley requested from me permission to discharge Mr. Jordison."(b)After a great deal of general and unspecific testimony Beardsley was finallyasked by his counsel to state "what the reasons were for terminating Mr. Jordison, ifany."Beardsley replied:Mr. Jordison was not satisfied or happy with his wages.He was very dis-satisfied with them.He was not learning his job and the other jobs associatedwith his job as fast as I thought he should or as others had learned them.Hewas spending his time in other departments and talking with other people insteadof his own department.Those were the three basic reasons for which he wasdischarged.(c)Even if an employee's "unhappiness"with the pay were to be considered ajustifiable cause for discharge,Beardsley was plainly aware of such "unhappiness"at the time he hired Jordison.Jordison had asked for $2 an hour when the manageroffered him the job, but had been persuaded to accept a much lower figure on thepromise of "chance for advancement."(d) In expansion of his general claim that Jordison did not learn to perform hisjob properly, Beardsley further contended that the employee made many errors.According to his obviously exaggerated and extravagant testimony, Jordison hadmade mistakes at least every other day since his employment and sometimes severaltimes a dayYet when questioned for specific matters, Beardsley admitted that hecould recall but a single error,and he could not remember when that one occurred.The manager also claimed that Jordison needed more supervision than necessary, yethe could offer no single instance of such requirement.(e)Not only were Beardsley's broad claims unsupported by specificity, but theyalso lacked even the proffered corroboration of company records-yet were thereany merit to his further claim that such errors were costly to the Company it appearsplain that supporting records would have been available.(f)Finally, Beardsley admitted that at no time, and on no occasion, was Jordisonwarned about any dereliction on his part.And by his own admission it was notuntilApril 30,afterhe had queried Jordison at considerable length concerning hisunionsympathies, that he sought approval of the vice president for the dismissal.In short, the Trial Examiner concludes and finds that the preponderance of cred-ible evidencesustainsthe allegations of the complaint that Jordison was discrimi-natorily discharged to discourage membership in and activity on behalf of theCharging Union, and that by thus discharging an employee, by Beardsley's interroga-tion of Jordison on April 28, by Beardsley's openly voiced threats of economicreprisal to the leadgirls on May 1, and on the same occasion his interrogating thesame leadgirls as to whether or not they had "found out" who had signed cards,thereby creating the impression among employees that he wished such supervisorsto engage in illegal surveillance,the Respondent interfered with,restrained, andcoerced employees in the exercise of rights guaranteed by the Act.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above, occurring in con-nection with the operations of the Respondent,described in section 1, above, have aclose,intimate,and substantial relation to trade, traffic, and commerce among theI SeeGuernseij-Matskingum Electric Cooperative, Inc.,124 NLRB 618;Raser TanningCompany,122 NLRB 640,William L. Law, et al, d/b/a Law Tanning Company,123NLRB 1748;andCarolina Mirror Corporation,123 NLRB 1712. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take. certainaffirmative action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Jordison immediate and fullreinstatement to his former or substantially equivalent position, without loss ofseniority or other rights and privileges, and make him whole for any loss of payhe may have suffered by payment to him of a sum of money equal to that whichhe would normally have earned as wages from the date of the discrimination tothe date of the Respondent's offer of reinstatement, less his net earnings duringsaid period, and in a manner consistent with Board policy set out in F.W. WoolworthCompany,90 NLRB 289, andCrossett Lumber Company,8 NLRB 440.Since the violations of the Act which the Respondent committed are related toother unfair labor practices proscribed by the Act, and the danger of their commis-sion in the future is reasonably to be anticipated from its past conduct, the preven-tive purposes of the Act may be thwarted unless the recommendations are coex-tensive with the threat.To effectuate the policies of the Act, therefore, it will berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.DistrictLodge 71, International Association of Machinists, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employeeVerle E. Jordison, thereby discouraging membership in the above-named labororganization, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a)'(3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a)( I) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Feed and Supply Center,Inc.andGeneral Teamsters, Ware-housemen& Helpers Union, Local No. 483.Case No. 19-CA-1803.April 19, 1960DECISION AND ORDEROn October 27, 1959, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].127 NLRB No. 43.